UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 28, 2014 or [] Transition Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Commission file number: 000-52678 XHIBIT CORP. (Exact name of registrant as specified in its charter) Nevada 20-0853320 (State of incorporation) (I.R.S. Employer Identification Number) 1520 E. Pima Street Phoenix, AZ 85034 (Address of principal executive offices) (602) 254-9777 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).YES [X]NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check if a smaller reporting company) [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of November 10, 2014 the Company had 108,232,935 shares of its $0.0001 par value common stock issued and outstanding. TABLE OF CONTENTS Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of September 28, 2014 (Unaudited) and December 31, 2013 1 Condensed Consolidated Statements of Operations for the Three Month Periods Ended September 28, 2014 and September 30, 2013 (Unaudited) 2 Condensed Consolidated Statements of Operations for the Nine Month Periods Ended September 28, 2014 and September 30, 2013 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Nine Month Periods Ended September 28, 2014 and September 30, 2013 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 39 PART II OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Under Senior Securities 40 Item 4 Mine Safety Disclosures 40 Item 5. Other Information 40 Item 6. Exhibits 40 -i- Table of Contents XHIBIT CORP. CONDENSED CONSOLIDATED BALANCE SHEETS SEPTEMBER 28, 2, 2013 September 28, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable, net Inventories Prepaid expenses Total current assets Property and equipment, net Intangible assets, net Deferred financing fees, net - Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Accrued payroll and related expenses Accrued restructuring costs Customer deposits - Notes payable, related parties - Deferred revenue Total current liabilities Non-current liabilities: Revolving bank line of credit - Related party debt - Accrued restructuring costs, non-current portion - Total liabilities Commitments and contingencies - - Stockholders' equity: Preferred stock, 80,000,000 shares authorized, $0.0001 par value, none issued or outstanding - - Common stock, 480,000,000 shares authorized, $0.0001 par value, 108,232,935 and 107,839,234 shares issued and outstanding at September 28, 2014 and December 31, 2013, respectively Additional paid-in-capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to condensed consolidated financial statements. -1- Table of Contents XHIBIT CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTH PERIODS ENDED SEPTEMBER 28, 2, 2013 (Unaudited) Three Months Ended September 28, Three Months Ended September 30, Revenues: Internet marketing services $ $ Net merchandise sales Placement fees Gift card and other sales Total net revenues Cost of revenues Gross profit Operating expenses: Catalog Sales and marketing Customer service and fulfillment General and administrative Development - Non-cash stock-based compensation resulting from sale of stockbetween affiliate shareholders - Impairment charge Restructuring charge - Total operating expenses Loss from operations ) ) Non-operating income (expenses): Interest expense ) ) Other - ) Income (loss) before income taxes ) ) Income taxes - ) Income (loss) from continuing operations ) ) Income from discontinued operations, net of income taxes Gain on sale of SkyMall Ventures - Net income (loss) $ $ ) Net income (loss) per common share (basic and diluted): Income (loss) from continuing operations $ ) $ ) Income from discontinued operations Net income (loss) $ $ ) Weighted-average shares used to calculate net income (loss) per common share: Basic and diluted See notes to condensed consolidated financial statements. -2- Table of Contents XHIBIT CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE MONTH PERIODS ENDED SEPTEMBER 28, 2, 2013 (Unaudited) Nine Months Ended September 28, Nine Months Ended September 30, Revenues: Internet marketing services $ $ Net merchandise sales Placement fees Gift card and other sales Total net revenues Cost of revenues Gross profit Operating expenses: Catalog Sales and marketing Customer service and fulfillment General and administrative Development Non-cash stock-based compensation resulting from sale of stockbetween affiliate shareholders - Impairment charge Restructuring charge - Total operating expenses Loss from operations ) ) Non-operating income (expenses): Interest expense ) ) Loss on debt conversion - ) Other ) Loss before income taxes ) ) Income taxes - ) Loss from continuing operations ) ) Income from discontinued operations, net of income taxes Gain on sale of SkyMall Ventures - Net loss $ ) $ ) Net loss per common share (basic and diluted): Loss from continuing operations $ ) $ ) Income from discontinued operations - Net loss $ ) $ ) Weighted-average shares used to calculate net loss per common share: Basic and diluted See notes to condensed consolidated financial statements. -3- Table of Contents XHIBIT CORP. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE NINE MONTH PERIODS ENDED SEPTEMBER 28, 2, 2013 Nine Months Ended September 28, Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Income from discontinued operations Gain on sale of SkyMall Ventures - Loss from continuing operations ) ) Adjustments to reconcile loss from continuing operations to net cash used in operating activities: Bad debt expense Depreciation and amortization Non-cash stock-based compensation Non-cash stock-based compensation resulting from the sale of stock betweenaffiliate shareholders - Impairment charge Restructuring charge - Tenant improvement allowance - ) Loss on debt conversion - Non-cash interest expense for amortization of deferred financing costs Changes in operating assets and liabilities: Accounts receivable ) Inventories ) ) Prepaid expenses ) ) Other assets - ) Accounts payable ) ) Accrued expenses Accrued payroll and related expenses ) ) Accrued restructuring costs ) - Deferred revenue ) - Deferred rent liability - Net cash used in operating activities - Continuing operations ) ) Net cash provided by (used in) operating activities - Discontinued operations ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Cash acquired in SkyMall Merger - Purchases of property & equipment ) ) Purchases of intangible assets ) - Net cash provided by (used in) investing activities - Continuing operations ) Net cash provided by (used in) investing activities - Discontinued operations ) Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES Borrowings on revolving bank line of credit Payments on revolving bank line of credit ) - Borrowings on related party debt Payments on related party debt ) - Deferred financing fees paid ) ) Proceeds from notes payable, related parties - Payment on notes payable, related parties ) ) Net cash provided by (used in) financing activities ) Net change in cash ) Cash at beginning of period Cash at end of period $ $ See notes to condensed consolidated financial statements. -4- Table of Contents XHIBIT CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTH PERIODS ENDED SEPTEMBER 28, 2, 2013 NOTE 1 – ORGANIZATION AND NATURE OF OPERATIONS Organization Xhibit Corp. (“Xhibit” or the “Company”), f/k/a NB Manufacturing, Inc., was incorporated on September 19, 2001 in the State of Nevada.In November 2012 the Company changed its name from NB Manufacturing, Inc. to Xhibit Corp. On May 16, 2013, the Company entered into an Agreement and Plan of Merger (the “SkyMall Merger Agreement”), among Xhibit, Project SMI Corp., a Delaware corporation and wholly-owned subsidiary of Xhibit (“SMI Merger Sub”), SHC Parent Corp., a Delaware corporation (“SHC”), and TNC Group, Inc., an Arizona corporation and Stockholder Representative for the SHC stockholders.Pursuant to the terms of the Merger Agreement, on May 16, 2013, SMI Merger Sub merged with and into SHC (the “SkyMall Merger”), with SHC surviving the SkyMall Merger as a wholly-owned subsidiary of Xhibit.SHC is the parent corporation of SkyMall Interests, LLC, a Delaware limited liability company (“Interests”), SkyMall LLC, a Delaware limited liability company (“SkyMall LLC”), and SkyMall Ventures, LLC, a Nevada limited liability company (“SkyMall Ventures,” and, collectively with SHC, Interests and SkyMall LLC, the “SkyMall Companies” or "SkyMall").The Company issued 44,440,000 shares of common stock to the former shareholders of SHC as part of the SkyMall Merger. On July 31, 2013, Chris Richarde resigned from his positions as President and Chairman of the Company and from all positions held in the Company’s subsidiaries.On August 6, 2013, the Company, and certain of its subsidiaries, entered into a Mutual Release Agreement (the "Release Agreement") with Mr. Richarde.As a condition of the Release Agreement, Mr. Richarde sold 5,000,000 of his shares to a shareholder of the Company, 15,000,000 shares to X Shares, LLC (“X Shares”), an entity controlled by Jahm Najafi who was a member of the Company’s Board of Directors and isthe Company’s majority shareholder through beneficial ownership, and canceled 4,440,064 of his shares (Note 15).Upon completion of the sales and cancellation of the shares at closing, Mr. Richarde retained 20,000,000 shares of the Company’s common stock. Nature of Operations Through June 2014, Xhibit, through its subsidiaries other than the SkyMall Companies, operated an online lead generation and advertising business providing targeted and measurable online advertising campaigns and programs for a broad base of advertisers and advertising agency customers.This business enabled marketers to advertise and sell their products and services through affiliate marketing networks. SkyMall operates a retail business as a multi-channel, direct marketer offering a wide array of merchandise from numerous direct marketers and manufacturers through the SkyMall catalog and website, SkyMall.com.SkyMall is best known as the exclusive provider of an in-flight shopping catalog carried on aircraft of large, U.S.-based airlines.SkyMall features over 25,000 products online with a subset of those being displayed in the in-flight catalog.Products are sourced directly from manufacturers, through distributors, or through other product aggregators that want to reach SkyMall’s large audience. Between June 2013 and June 2014, the Company terminated or suspended all of the legacy Xhibit business operations and on September 9, 2014 the Company sold SkyMall Ventures, its loyalty business unit (Note 16).Since September 9, 2014, all of our revenue has come from the SkyMall commerce business, which generated revenue of $15,806,808 for the nine month period ended September 28, 2014 and $32,808,115 in 2013 on a full year basis. Until September 9, 2014, SkyMall operated a loyalty business as a provider of merchandise, gift cards and experiential rewards reaching millions of loyalty program members in various corporate and other loyalty programs throughout the United States.SkyMall’s loyalty business, operated through SkyMall Ventures, provided turnkey strategy, creative and fulfillment solutions for customer programs operated by internationally-recognized brands.During 2014 to date, most of the Company's consolidated revenues were generated by the SkyMall Companies. -5- Table of Contents On September 9, 2014, SkyMall LLC sold 100% of the outstanding membership interests of SkyMall Ventures to Connexions Loyalty, Inc. (“Connexions”) pursuant to a Membership Interest Purchase Agreement dated as of the same date (the “MIPA”), for a cash purchase price of $24,000,000,of which $1,800,000 was placed into escrow to fund potential indemnity claims (the “SkyMall Ventures Sale”).SkyMall LLC is also entitled to receive a future payment of up to $3,900,000 in cash based upon a formula related to the operating profit of SkyMall Ventures during the 12 months following the closing. In connection with the sale, SkyMall LLC also entered into a Transition Services Agreement with Connexions, pursuant to which SkyMall LLC agreed to provide a broad range of services to SkyMall Ventures in support of its operations, including gift card fulfillment, contact center support, telecommunications, information technology, marketing and catalog creation, facilities and accounting and finance.The term of the Transition Services Agreement is 18 months but it may be terminated earlier at Connexions’ option.Under the agreement, Connexions pays a fee equal to SkyMall LLC's cost of providing the services, which is initially approximately $350,000 per month. Going Concern and Management’s Plans The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and the liquidation of liabilities in the normal course of business.The Company has incurred a loss from operations for the nine month period ended September 28, 2014 and the year ended December 31, 2013 of $25,216,668 and $172,201,965, respectively.Additionally, the Company has a working capital deficit of $8,106,321 at September 28, 2014.As a result of these factors, a risk exists regarding the Company’s ability to continue as a going concern.The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might result from this uncertainty. A multi-step plan was adopted by management to enable the Company to continue to operate and begin to generate operating profits. The highlights of that plan are: · Sale of SkyMall’s loyalty business unit in September 2014 (Note 16), · repayment and retirement of the Company’s related partyrevolving credit facility in September 2014 (Note 9), · sale and/or monetization of other assets or business units, · elimination of unprofitable business units and product offerings, · seeking new and additional sales opportunities, · improving product gross margins through product sourcing efficiencies, and · finding new funding sources. NOTE 2 – CHANGES IN SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation and Principles of Consolidation The accompanying consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), include the accounts of Xhibit and its wholly-owned subsidiaries which include the accounts and transactions of SHC Parent Corp. and its subsidiaries from the May 16, 2013 merger date.The Company does not have any subsidiaries in which it does not directly or indirectly own 100% of the outstanding stock.Intercompany transactions and balances have been eliminated in consolidation. In February 2014, the Company changed its fiscal year end to the 52 or 53 week year that ends on the Sunday closest to December 31.For 2014, the Company’s fiscal third quarter ended on September 28, 2014 and its fiscal year will end on December 28, 2014. Discontinued Operations and Reclassifications The financial statements separately report discontinued operations and the results of continuing operations (Note 16).The statement of operations for the three month period ended September 30, 2013 has been reclassified to present the operations of the Company’s Nutraceutical Products reporting segment as discontinued operations.The statement of operations for the three and nine month periods ended September 30, 2013 have been reclassified to reflect the operations of SkyMall Ventures as discontinued operations.Disclosures included herein pertain to the Company’s continuing operations unless noted otherwise. -6- Table of Contents Shipping and handling costs Amounts billed to customers related to shipping and handling costs totaled $775,302 and $804,939 for the three month periods ended September 28, 2014 and September 30, 2013, respectively, and $2,150,239 and $1,282,871 for the nine month periods ended September 28, 2014 and September 30, 2013, respectively.These amounts are recorded as other revenues.Shipping and handling costs incurred by the Company are classified as cost of goods sold in the consolidated statements of operations. Advertising The Company expenses advertising costs when such costs are incurred.Advertising expenses were $44,239 and $97,489 during the three month periods ended September 28, 2014 and September 30, 2013, respectively, and $254,855 and $192,674 during the nine month periods ended September 28, 2014 and September 30, 2013, respectively. Net Loss per Common Share Basic net loss per share is computed by dividing net loss by the weighted average number of common shares outstanding for the period.During the three and nine month periods ended September 28, 2014 and September 30, 2013, potentially dilutive securities were not considered in the calculation of dilutive loss per share as their impact would have been anti-dilutive.Accordingly, basic and diluted net loss per share were identical for the three and nine month periods ended September 28, 2014 and September 30, 2013.Stock options and restricted stock awards outstanding as of September 28, 2014 totaling55,000 and 883,955, respectively, were not included in the computation of diluted loss per share because they were anti-dilutive. Recent Accounting Pronouncements In April 2014, the Financial Accounting Standards Board issued Accounting Standards Update ASU No. 2014-08, Presentation of Financial Statements (Topic 205) and Property, Plant and Equipment (Topic 360), which provides amended guidance on the presentation of financial statements and reporting discontinued operations and disclosures of disposals of components of an entity within property, plant and equipment. ASU 2014-08 amends the definition of a discontinued operation and requires entities to disclose additional information about disposal transactions that do not meet the discontinued operations criteria.The effective date of ASU No. 2014-08 is for disposals that occur in annual periods (and interim periods therein) beginning on or after December 15, 2014, with early adoption permitted.The Company is currently evaluating the impact, if any, that this amended guidance may have on its consolidated financial statements. In May 2014, the Financial Accounting Standards Boardissued ASU No. 2014-09, Revenue from Contracts with Customers (Topic 606), which provides a single, comprehensive framework for all entities in all industries to apply in the determination of when to recognize revenue, and, therefore, supersedes virtually all existing revenue recognition requirements and guidance.This framework is expected to result in less complex guidance in application while providing a consistent and comparable methodology for revenue recognition.The core principle of the guidance is that an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services.To achieve the principle, an entity should apply the following steps: (i) identify the contract(s) with a customer, (ii) identify the performance obligations in the contract(s), (iii) determine the transaction price, (iv) allocate the transaction price to the performance obligations in the contract(s), and (v) recognize revenue when, or as, the entity satisfies a performance obligation.ASU No. 2014-09 is effective for annual periods (and interim periods therein) beginning on or after December 15, 2016.Early adoption is not permitted.The Company is currently evaluating the impact that this amended guidance will have on its condensed consolidated financial statements. In June 2014, Financial Accounting Standards Board issued ASU No. 2014-12, Compensation - Stock Compensation (Topic 718), which clarifies accounting for share-based payments for which the terms of an award provide that a performance target could be achieved after the requisite service period.That is the case when an employee is eligible to retire or otherwise terminate employment before the end of the period in which a performance target could be achieved and still be eligible to vest in the award if and when the performance target is achieved.The updated guidance clarifies that such a term should be treated as a performance condition that affects vesting.As such, the performance target should not be reflected in estimating the grant-date fair value of the award.Compensation cost should be recognized in the period in which it becomes probable that the performance target will be achieved and should represent the compensation cost attributable to the periods for which the requisite service has already been rendered.The guidance will be effective for the annual periods (and interim periods therein) ending after December 15, 2015.Early application is permitted.The Company does not anticipate that this guidance will materially impact its condensed consolidated financial statements. -7- Table of Contents In August 2014, the Financial Accounting Standards Board issued Accounting Standards Update ASU No. 2014-15, “Presentation of Financial Statements - Going Concern (Subtopic 205-40): Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern” (“ASU 2014-15”), which requires management to evaluate, at each annual and interim reporting period, whether there are conditions or events that raise substantial doubt about the entity’s ability to continue as a going concern within one year after the date the financial statements are issued and provide related disclosures.ASU 2014-15 is effective for annual periods ending after December 15, 2016 and interim periods thereafter.Early application is permitted.The Company does not anticipate that this guidance will materially impact its condensed consolidated financial statements. NOTE 3 – BUSINESS COMBINATION On May 16, 2013, the Company completed the SkyMall Merger.The Company issued 44,440,000 shares of its common stock in exchange for 100% of the outstanding shares of common stock of SHC Parent Corp.The Company valued the 44,440,000 shares issued in the SkyMall Merger at fair value determined in accordance with the relevant accounting standards by reference to the then trading price of the Xhibit common shares.With the assumption of liabilities, the total purchase price for the assets was $200,954,670 as of May 16, 2013.As required by the terms of the acquisition, Mr. Richarde resigned as Chief Executive Officer and was replaced by Kevin Weiss who was later also appointed Chairman of the Xhibit Board of Directors. In connection with the acquisition of SkyMall, the Company recorded non-cash stock based compensation for the private sale of Xhibit common stock between Mr. Richarde and Mr. Najafi, who are both majority stockholders of the Company (Note 15). NOTE 4 – ACCOUNTS RECEIVABLE Accounts receivable consist of the following as of September 28, 2014 and December 31, 2013: September 28, December 31, Trade receivables $ $ Merchant bank and other receivables Placement fees billed in advance of distribution ) ) Allowance for doubtful accounts ) ) $ $ NOTE 5 - INVENTORIES Inventories consist of the following as of September 28, 2014 and December 31, 2013: September 28, December 31, Merchandise $ $ - Gift cards - Gift cards in transit - Paper and other $ $ Gift cards in transit consist of gift cards which have been paid for but have not yet been received by the Company. -8- Table of Contents NOTE 6 - PROPERTY AND EQUIPMENT Property and equipment consist of the following as of September 28, 2014 and December 31, 2013: September 28, December 31, Computers, office equipment and software $ $ Furniture, fixtures and other Buildings and improvements Less accumulated depreciation ) ) Construction in progress $ $ Depreciation expense was $232,590 and $294,052 for the three month periods ended September 28, 2014 and September 30, 2013, respectively, and $690,076 and $505,386 for the nine month periods ended September 28, 2014 and September 30, 2013, respectively. During September 2013, the Company relocated its corporate office.As part of this office relocation, leasehold improvements totaling $1,426,219 and related accumulated amortization totaling $256,864 were written off (Note 11). -9- Table of Contents NOTE 7 - INTANGIBLE ASSETS Intangible assets consist of the following as of September 28, 2014 and December 31, 2013: Life September 28, December 31, Amortizing intangible assets: Merchant relationships 4 years $ $ Loyalty partner relationships 8 years - Non-compete agreements 2 years - Internally developed software 4 years Customer database 3 years Less accumulated amortization ) ) SkyMall tradename Domain names - Goodwill - $ $ On September 24, 2012, the Company acquired certain intellectual property it intended to incorporate into its TwitYap social network product line (Note 1).The agreements contained various covenants by the sellers, including certain seller non-compete agreements.As consideration for the intellectual property and non-compete agreements, the Company issued 727,050 of its common shares to the sellers.The shares were valued at the market price of $4.00 per share on the date of the transaction, for a total value of $2,908,200.The Company allocated the purchase price as follows: $1,666,399 for technology and $1,241,801 for non-compete agreements. Amortization expense was $227,853 and $466,683 for the three month periods ended September 28, 2014 and September 30, 2013, respectively, and $658,558 and $924,785 for the nine month periods ended September 28, 2014 and September 30, 2013, respectively.Future expected amortization expense for each of the five succeeding calendar years and thereafter is: $ $ -10- Table of Contents During September 2013, the Company elected to terminate all further TwitYap development work.Based on the uncertainty around its social media applications, the Company determined that the fair value of its TwitYap technology and non-compete agreement intangible assets was less than the carrying value and accordingly, an impairment charge totaling $2,287,300 ($1,666,399 for a technology asset and $620,901 for non-compete agreements) was recorded in September 2013. In light of the SkyMall Ventures Sale, an impairment review was undertaken of goodwill as of September 28, 2014.The Company determined that the following conditions surrounding the fair value of the SkyMall reporting unit raised concerns that the fair value of the SkyMall reporting unit goodwill could be less than the carrying value: · SkyMall Ventures revenues, which will not be continuing after September 9, 2014, represented 66% of the Company’s consolidated revenues for the eight month period ended August 31, 2014. · The Company recorded a loss from operations of $25,286,526 during the nine month period ended September 28, 2014. · From December 31, 2013 to September 28, 2014, the Xhibit market share price had decreased by 64% (from $1.50 to $0.54 per share), despite significant increases in all major market indexes during this same period. Based on the factors noted above, the Company believed a goodwill impairment test was required.The Company elected to perform the impairment test internally using an income (i.e., discounted cash flow) analysis.Based on the results of the impairment analysis, the Company determined that the goodwill recorded in the SkyMall reporting unit was fully impaired.Accordingly, the Company recorded an $11,980,100 goodwill impairment charge as of September 28, 2014. NOTE 8 – REVOLVING BANK LINE OF CREDIT On May 10, 2013, the SkyMall Companies entered into a $7,650,000 revolving line of credit note with JPMorgan Chase Bank, N.A. (the “Bank Line”) that refinanced an existing line of credit.Effective December 31, 2013, the Bank Line was amended.Based on the amendment terms, the Bank Line would have expired on September 30, 2015 and interest on outstanding borrowings was payable monthly at a rate of LIBOR plus 0.5%.The Bank Line was fully guaranteed by, and secured by all of the assets of, Xhibit and its subsidiaries, including the SkyMall Companies, pursuant to Continuing Guarantees and Continuing Security Agreements of Xhibit and each of its subsidiaries.In addition to the guaranties provided by the Company, the Credit Facility was also guaranteed by an affiliate company controlled by a then member of the Company's Board of Directors who was also a majority shareholder through beneficial ownership.On April 29, 2014, the Bank Line was repaid and the facility was terminated (Note 9).At December 31, 2013, there was $3,669,095 outstanding under the Bank Line. NOTE 9 – RELATED PARTY DEBT On September 18, 2013, the Company borrowed $5,000,000 from an entity controlled by a member of the Company’s Board of Directors who was then the majority shareholder of the Company through beneficial ownership (the “Related Party Debt”).Effective December 31, 2013, the Related Party Debt was amended.Based on the amendment terms, the Related Party Debt would have matured on September 18, 2015 and interest was payable monthly at a rate of LIBOR plus 4.5%.The Company paid a discount totaling $96,975 to the lender related to refinancing, which was being amortized over the debt term.The Related Party Debt was junior to the Bank Line but was fully guaranteed by, and secured by all of the assets of, Xhibit and its subsidiaries, including the SkyMall Companies.At December 31, 2013, there was $5,000,000 outstanding under the Related Party Debt. On January 31, 2014, the Company repaid $500,000 of principal on the Related Party Debt through issuance of 393,701 shares of Xhibit common stock (Note 12).In connection with this repayment, the borrowing capacity was permanently reduced to $4,500,000.The Company recorded non-cash stock-based compensation of $51,181 on this stock issuance (Note 14). -11- Table of Contents On April 29, 2014, the Related Party Debt was further amended.Among other changes, the amendment: 1) changed the term debt to a revolving credit facility; 2) increased the facility limit from $4,500,000 to $17,150,000; 3) reduced the interest rate from LIBOR plus 4.5 percentage points to LIBOR plus 0.5 percentage point per annum and 4) accelerated the maturity date to January 15, 2015 from the prior maturity date of September 18, 2015.The covenants under the amended Related Party Debt, which were more restrictive than those previously included, provided additional security such as liens on gift card inventory, more stringent notice requirements, bank account control agreements, daily cash sweeps, and a prohibition on all equity capital raises, among other covenants set forth therein.The funds drawn on the Related Party Debt were applied to repay and retire the Bank Line (Note 8), which payment amount was $5,153,826, and to provide for working capital.Immediately after the closing of the Related Party Debt amendment, and retirement of Bank Line, the Company borrowed $4,493,324 under the Related Party Debt, which represented an increase of $2,000,000 above the aggregate face amount of the previous outstanding balances on the Bank Line and Related Party Debt facility. In conjunction with the SkyMall Ventures Sale, the Company repaid the $15,206,112 outstanding balance on the Related Party Debt facility on September 9, 2014.The Related Party Debt facility was terminated immediately after the payoff. NOTE 10 - NOTES PAYABLE, RELATED PARTIES In March 2012, the Company issued an unsecured promissory note in the amount of $500,000 to one of its members. The note had a maturity date, as amended, of December 31, 2012 and included interest at a simple rate of 10% per annum.In January 2013, the note was cancelled.In exchange for the cancellation, the Company issued 71,429 shares of common stock to the note holder and issued a new note in the amount of $250,000, which bears interest at a 10% annual rate and has a maturity date of December 31, 2013.As a result of the conversion, the Company recorded a $32,145 loss on the conversion of debt in 2013.During 2013, the Company made principal payments totaling $50,000 on the note payable.On January 6, 2014, the Company repaid the remaining $200,000 outstanding principal balance and all outstanding interest on the note payable.The note holder signed a waiver of default for the period between the time the note matured, December 31, 2013, and the date the note was repaid. In May 2012, the Company issued an unsecured promissory note in the amount of $200,000 to one of its members.The note had a maturity date, as amended, of December 31, 2012 and included interest at a simple rate of 10% per annum.In January 2013, the note was cancelled.In exchange for the cancellation, the Company issued 57,143 shares of common stock to the note holder.As a result, the Company recorded a $34,286 loss on the conversion in January 2013. In March 2013, the Company issued an unsecured promissory note in the amount of $100,000 to one of its shareholders.The note bears interest at a simple rate of 10% per annum and was due and payable on March 28, 2014.On April 17, 2014, the Company amended the maturity date of promissory note due from March 28, 2014 to April 30, 2014 and on April 29, 2014, the Company repaid all principal and interest outstanding on the note.The note holder signed a waiver of default for the period between the time the note matured, March 28, 2014, and the date the note was repaid. In April 2013, the Company issued unsecured promissory notes in the aggregate principal amount of $585,000 to nine of its shareholders.The notes bear interest at a fixed amount equal to 10% of the principal amount.On March 31, 2014, the Company repaid all principal and interest outstanding on the notes. In May 2013, the Company issued unsecured promissory notes in the aggregate principal amount of $350,000 to two of its shareholders.The notes bear interest at a fixed amount equal to 10% of the principal amount and are due and payable on May 31, 2014.On May 30, 2014, the Company repaid all principal and interest outstanding on the notes. At December 31, 2013, there was $1,235,000 outstanding under notes payable to related parties and as of May 31, 2014, all principal and interest due on the notes payable to related parties had been repaid. -12- Table of Contents NOTE 11 - COMMITMENTS AND CONTINGENCIES In May 2014, the Company shut down the Bosnian Sub, its development subsidiary in Bosnia and Herzegovina.As part of this shut down, the Company terminated the employment of all employees, completely abandoned its social media applications and terminated the building lease with ABC.The Company did not incur any significant expenses in connection with shutting down the Bosnian Sub.The Company is in the process of liquidating the Bosnian Sub. On August 29, 2014, the Company received notice from Delta Air Lines, Inc. that Delta was exercising its right to terminate its contract with SkyMall effective November 30, 2014.As a result of this contract termination, the SkyMall catalog will not be available on Delta flights after November 30, 2014. Leases In November 2011, the Company entered into a lease agreement for corporate office space in Tempe, Arizona.Under the terms of the agreement, the Company made a payment of $250,000 in 2011 for prepaid rent to be applied to the first nine months’ rent beginning with the commencement date of June 1, 2012.The lease has pre-established annual rent increases and the original lease term ends in December 2018.The lease has an option to extend for an additional five years.The Company was also granted a $790,550 tenant improvement allowance.This allowance was used for the leasehold improvements completed on August 1, 2012.Accordingly, the Company recorded the tenant improvement allowance as a deferred lease incentive, and began amortizing the costs on August 1, 2012. The Company ceased the use of its Tempe office space during September 2013 in connection with its restructuring plan (Note 13).Effective December 1, 2013, the Company entered into a sublease for the office space.Under the terms of the sublease agreement, the Company granted the sub lessee four months of free rent and commencing on April 1, 2014, the sub lessee will pay the Company an amount each month substantially equal to the rent amount due under the original lease. In August 2012, the Company entered into a lease agreement with ABC Internet Media (“ABC”), which is owned by the Chief Technology Officer of the Bosnian Sub., to lease approximately 4,900 square feet of office space in Banja Luka, Bosnia and Herzegovina (Note 18).The lease requires monthly payments of 13,500 Bosnian Marks; however it is paid in United States dollars, and can fluctuate month to month depending on the exchange rate.This lease was terminated in May 2014 in conjunction with the shutdown of the Bosnian Sub. In April 2012, the Company entered into a non-cancelable automobile lease for an employee’s car.The lease requires fixed monthly payments of $1,063 and expires in April 2015.The Company has the option to purchase the vehicle at the end of the lease. The Company has a lease for land on which its offices are currently located in which the renewal term extends through 2015 for the entire leased property and through 2035 for the portion of the land currently used by the Company.The Company receives rents through a sublease on a portion of the leased land. Future minimum payments, not including the lease extension discussed above, net of receipts due under related subleases are as follows: Rental Payments Sublease Receipts Net Rental Payments $ $ $ Thereafter - $ $ $ -13- Table of Contents Rental expense was $226,049 and $176,130 for the three month periods ended September 28, 2014 and September 30, 2013, respectively, and $404,824 and $425,246 for the nine month periods ended September 28, 2014 and September 30, 2013, respectively. Litigation and Regulatory Action The Company is involved in various legal actions in the ordinary course of business.Although the outcomes of any such legal actions is uncertain, in the opinion of management, there is no legal proceeding pending or asserted against or involving the Company, the outcome of which is likely to have a material adverse effect upon the consolidated financial position or results of operations of the Company. In February 2014, the Company received a Civil Investigative Demand (“CID”) from the U.S. Federal Trade Commission (“FTC”).In the CID, the FTC has requested information related to certain products marketed in the SkyMall in-flight catalog.The Company submitted the requested information to the FTC in late March 2014.In July 2014, the FTC informally advised the Company that it believes SkyMall lacked proper substantiation for claims made with respect to most of the products initially identified by the FTC.Accordingly, the FTC may pursue consumer redress for the identified items advertised in the SkyMall in-flight catalog.While the amount of the FTC’s potential demand for consumer redress is not known currently, the Company’s sales of the identified products during the relevant time period was approximately $823,000.The Company is currently not able to assess the likelihood of a loss related to this matter and accordingly, the Company has not accrued any liability for this matter. On October 21, 2014, the Company was informed that the Division of Enforcement of the Securities and Exchange Commission (“SEC”) has opened an investigation into matters relating to its May 2013 merger with SHC Parent Corp., the parent corporation of the SkyMall businesses.Previously, as a result of comments from the SEC Division of Corporation Finance on the Company’s periodic reports, the Company revised the manner in which it accounted for the merger transaction, resulting in the restatement of its financial statements for the quarterly periods ending June 30, 2013 and September 30, 2013.The Company intends to fully cooperate with the SEC in this matter.Management cannot at this time predict the eventual scope or outcome of this investigation. Sales Tax The Company collects and remits sales and use taxes in most states for both its in-flight and loyalty businesses.In the ordinary course of business, the Company is subject to audit by state and local tax authorities.At any given time, the Company typically has more than one ongoing audit.The Company records a contingency accrual for potential exposure related to sales tax audits.Sales tax contingency accruals included in accrued expenses in the consolidated balance sheet total $12,569 and $338,591 at September 28, 2014 and December 31, 2013, respectively. NOTE 12 – SHAREHOLDERS’ EQUITY Preferred stock The Company has authorized 80,000,000 shares of preferred stock, par value $0.0001 per share, all of which are undesignated. Common stock The Company has authorized 480,000,000 shares of common stock, par value $0.0001 per share. Each share of common stock is entitled to one vote. The holders of common stock are also entitled to receive dividends whenever funds are legally available and when declared by the board of directors, subject to the prior rights of holders of all classes of preferred stock outstanding. On January 31, 2014, the Company issued 393,701 shares of Xhibit Corp. common stock to repay $500,000 of principal on the Related Party Debt (Note 9). -14- Table of Contents NOTE 13 – RESTRUCTURING CHARGE During September 2013, the Company implemented a restructuring plan to reduce operating costs.A restructuring charge of $852,859 comprised of severance benefits, outplacement services, and costs to consolidate the Company’s workforce into one location was recorded during September 2013.The Company ceased the use of its Tempe office space during September 2013 in connection with its restructuring plan (Note 11).As a result, the Company recorded a cease-use liability equal to the estimated fair value for the costs that will continue to be incurred under the lease contract without economic benefit.The fair value of the liability at the cease-use date was determined based on the remaining cash flows related to this lease, including future lease payments reduced by the estimated sublease rentals, discounted using a credit-adjusted risk-free rate.In connection with the lease abandonment, the associated net leasehold improvements, deferred lease incentive, and deferred rent balances were written off.Effective December 1, 2013, the Company entered into a sublease for the office space.Under the terms of the sublease agreement, the Company granted the sublessee four months of free rent and commencing on April 1, 2014, the sublessee will pay the Company an amount each month substantially equal to the rent amount due under the original lease.Consequently, at December 31, 2013, the Company adjusted the cease-use liability for the differences between the sublease income estimates and the actual sublease income per the sublease agreement using the original credit-adjusted risk-free rate.As a result of the lease abandonment, the Company recorded a total expense of $606,464 during 2013. The activity in the accrued restructuring balance, which is included in accrued restructuring costs in the accompanying consolidated balance sheet for the nine month period ended September 28, 2014, was as follows: Liability as of December 31, Cash Payments Non-Cash Expenses Liability as of September 28, Workforce reduction $ $ ) $ ) $
